472 F.2d 597
UNITED STATES of America, Plaintiff-Appellee,v.William Marshal GRANS, Defendant-Appellant.
No. 72-2636.
United States Court of Appeals,Ninth Circuit.
Dec. 29, 1972.Rehearing Denied Feb. 12, 1973.

Jerry E. Berg (argued), Palo Alto, Cal., for defendant-appellant.
Joseph E. Reeves (argued), F. Steele Langford, Janet Aiken, Asst. U. S. Attys., James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for plaintiff-appellee.
Before KOELSCH, CHOY, and GOODWIN, Circuit Judges.
PER CURIAM:


1
William Marshal Grans appeals his conviction in a court trial for willful failure to report for induction, a violation of 50 U.S.C. App. Sec. 462(a).  He challenges on hearsay grounds the receipt in evidence of a duly certified copy of his selective service record, and challenges the sufficiency of the evidence to support the conviction.  Neither point is well taken.


2
A properly authenticated selective service file, which this one is, may be received into evidence in this circuit as an exception to the hearsay rule.  United States v. Lloyd, 431 F.2d 160, 163 (9th Cir. 1970), cert. denied, 403 U.S. 911, 91 S. Ct. 2210, 29 L. Ed. 2d 688 (1971); Haven v. United States, 403 F.2d 384 (9th Cir.), cert. dismissed, 393 U.S. 1114, 89 S. Ct. 926, 22 L. Ed. 2d 120 (1969).


3
With the selective service file in evidence, the challenge to the sufficiency of the evidence evaporates.


4
Affirmed.